STATEMENT OF REASONS FOR ALLOWANCE

Response to Amendment
This Office Action is responsive to Applicant’s amendment of March 11, 2021.

Allowable Subject Matter
Claims  1-26 are allowed. 
Applicant’s arguments filed March 11, 2021, have overcome the rejections made in the previous Office Action. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Information Disclosure Statement
The information disclosure statements filed on April 7, 2021 and April 19, 2021 have been considered by the Examiner.  
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC L BOLDA whose telephone number  is 571-272-8104.  The examiner can normally be reached on M-F from 8:30am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Yuqing Xiao, can be reached on 571-270-3603.  Please note the fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

	
	/ERIC L BOLDA/               Primary Examiner, Art Unit 3645